Citation Nr: 0521691	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99 22-049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to an effective date earlier than June 10, 
1999, for service connection for degenerative arthritis of 
the lumbosacral spine.

3.  Entitlement to an effective date earlier than August 1, 
2000, for the award of an annual clothing allowance.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, the medial and lateral malleoli 
with arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the lumbosacral spine.

6.  Entitlement to service connection for a right shoulder 
disorder, secondary to the service-connected left ankle 
disorder.

REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from June 21, 1976 to 
July 31, 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from June 1999, December 1999, January 2000, and March 2002 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

In the June 1999 decision, the RO denied the veteran's claim 
for a rating higher than 10 percent for his service-connected 
left ankle disorder.

In the December 1999 decision, the RO granted the veteran's 
claim for an annual clothing allowance - effective August 1, 
2000, and he appealed for an earlier effective date.

In the January 2000 decision, the RO granted the veteran's 
claim for service connection for a low back disorder and 
assigned an initial 10 percent rating effective retroactively 
from June 10, 1999.  In February 2000, in response, he filed 
a notice of disagreement (NOD) contesting the initial rating 
and the effective date assigned by the RO.

Also in that January 2000 decision, the RO denied the 
veteran's claim for service connection for pseudofolliculitis 
barbae.

In the most recent March 2002 decision, the RO denied the 
veteran's claim for service connection for a right shoulder 
disorder secondary to his service-connected left ankle 
disorder.

The Board issued a decision on June 9, 2003, denying the 
veteran's claims for service connection for a right shoulder 
disorder and pseudofolliculitis barbae; and for an effective 
date earlier than June 10, 1999 for the grant of service 
connection for a low back disorder.  The Board granted an 
effective date of August 1, 1999 for the award of the annual 
clothing allowance - a year earlier than the effective date 
assigned by the RO.  Finally, the Board remanded the claims 
for an increased rating for the left ankle disorder and an 
initial rating higher than 10 percent for the low back 
disorder to the RO for further development and 
consideration..

In April 2005, however, the veteran's representative notified 
the Board that the veteran had requested a central office 
hearing in his April 2000 substantive appeal 
(see VA Form 9).  So the representative requested that a 
hearing before the Board be scheduled as soon as possible.  
And one was.  In June 2005, the veteran testified at a 
hearing at the Board's central office located in Washington, 
D.C., before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the proceeding is now of record.  But since the 
Board had issued the June 2003 decision before the hearing, 
so without the benefit of the testimony the veteran provided 
at that proceeding, the Board since has vacated its June 9, 
2003 decision (under separate cover) and is issuing this 
decision in its place.

As will be explained in further detail below, the veteran has 
withdrawn his appeal of the claim for service connection for 
pseudofolliculitis barbae (see his June 2005 statement and 
the transcript of his central office hearing).  So this claim 
will be dismissed.

Unfortunately, also, because further development is needed 
before the Board can make a decision on the remaining claims, 
they are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

During his June 2005 hearing at the Board, and in a June 2005 
statement he signed and submitted shortly after the hearing, 
the veteran indicated he was withdrawing his appeal of the 
claim for service connection for pseudofolliculitis barbae.


CONCLUSION OF LAW

The veteran has withdrawn his substantive appeal concerning 
the claim for service connection for pseudofolliculitis 
barbae.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(a).  Here, the veteran has provided express 
written consent for the withdrawal of his appeal of the claim 
for service connection for pseudofolliculitis barbae.



During his June 2005 hearing at the Board, the veteran 
indicated he wanted to withdraw his appeal relating to 
service connection for pseudofolliculitis barbae 
(see transcript of the hearing, pgs 25, 29, 43).  And shortly 
after the hearing, he submitted a statement confirming that 
he was officially withdrawing this claim from appellate 
consideration.  Since he has withdrawn his appeal concerning 
this claim, there remain no allegations of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review this claim and it is 
dismissed without prejudice.


ORDER

The appeal of the claim for service connection for 
pseudofolliculitis barbae is dismissed.


REMAND


Entitlement to an Effective Date Earlier than June 10, 1999, 
for Service Connection for Degenerative Arthritis of the 
Lumbosacral Spine

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant 


and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

On June 10, 1999, the RO received a claim for service 
connection for a low back disorder.  The veteran alleged he 
injured his back at the same time he hurt his left ankle 
during service.  In January 2000, the RO issued a decision 
granting service connection for degenerative arthritis of the 
lumbosacral spine and assigning an initial 10 percent rating 
effective retroactively from June 10, 1999 - the date he 
filed his claim.

In February 2000, the veteran filed an NOD with the effective 
date assigned by the RO.  In December 2003, VA's General 
Counsel (GC) issued an opinion addressing the notification 
provisions of the VCAA in relation to new issues or 
"downstream" elements raised in an NOD.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The GC held that "if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA received a notice of 
disagreement [NOD] that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case [SOC] if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  Id.  In other words, if a claimant has 
already received VCAA notice regarding the initial claim 
(in this instance, a claim for service connection), then VA 
does not have to issue another VCAA notice regarding a new 
issue raised in the NOD (i.e., entitlement to an earlier 
effective date or higher initial rating).  But in these 
situations, an SOC must be issued if the disagreement is not 
resolved in accordance with 38 U.S.C.A. §7105(d).

In this particular case at hand, however, the veteran did not 
receive the required VCAA notice regarding his initial claim 
for service connection for a low back disorder.  This 
deficiency did not prejudice him since his claim for service 
connection was ultimately granted, regardless, but a remand 
nonetheless is required to ensure that he is now given the 
requisite VCAA notice concerning his claim for an earlier 
effective date.

Entitlement to an Effective Date Earlier than August 1, 2000, 
for an Award of an Annual Clothing Allowance

The veteran filed a claim for an annual clothing allowance in 
October 1999.  In December 1999, the RO sent him a letter 
granting his claim with payment beginning around September 1, 
2000.  He responded by filing an NOD with regard to the 
effective date of his annual clothing allowance.

The Board, in its prior June 2003 decision (since vacated), 
granted an earlier effective date of August 1, 1999, for the 
annual clothing allowance.  And in preliminary discussions 
with the veteran's representative prior to the June 2005 
hearing at the Board, the representative acknowledged he did 
not realize the Board granted this claim in that decision - 
rather than denying it.  He initially mentioned that an 
August 1999 effective date (which the Board had granted in 
that since vacated decision) would be sufficient to resolve 
the appeal concerning this claim.  But later during the 
hearing, he indicated the veteran might be entitled to an 
even earlier effective date (see the hearing transcript at 
page. 42).



The veteran and his representative now believe he is eligible 
for a clothing allowance retroactively from 1978, since that 
was when he was first issued a brace for his left ankle 
(which apparently tears his clothing).

The net result of all of this is that, instead of granting 
the earlier effective date of August 1, 1999 (like the Board 
did previously in its June 2003 decision, since vacated), the 
Board must first determine whether there is a basis for 
assigning an even earlier effective date.  Before making this 
additional determination, however, this claim requires 
further development due to the VCAA.

As mentioned, when a veteran raises a new issue or 
"downstream" element in an NOD, an additional VCAA notice 
is not required so long as he received the requisite VCAA 
notice with regard to his initial claim, which in this case 
was the claim for a clothing allowance.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Here, though, the veteran was not 
provided the required VCAA notice for his initial clothing 
allowance claim (much less VCAA notice concerning his 
derivative claim for an earlier effective date for this 
benefit).  And although this deficiency did not prejudice him 
since his claim for a clothing allowance was ultimately 
granted, irrespective of this, a remand is now still required 
to provide him VCAA notice concerning his supplemental claim 
for an earlier effective date for the clothing allowance.


Entitlement to a Rating Higher than 10 Percent for a Left 
Ankle Disorder

The veteran's left ankle disorder has been evaluated using 
the criteria for impairment of the tibia and fibula under 38 
C.F.R. § 4.71a, DC 5262.

According to DC 5262, nonunion of the tibia or fibula with 
loose motion requiring a brace warrants a 40 percent rating.  
Malunion of the tibia or fibula with marked knee or ankle 
disability warrants a 30 percent rating.  Malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating.  And malunion with slight knee or ankle disability 
warrants a 10 percent rating.

The medical evidence of record is unclear whether the veteran 
has nonunion, malunion or normal union of his tibia and 
fibula.  February 1999 X-rays taken at the VAMC in Baltimore, 
Maryland, revealed no evidence of fracture or dislocation.  
There was, however, a very round bony density anterior to the 
lateral malleolus likely representing an ununited 
ossification center.  On the other hand, a March 1999 MRI 
revealed no significant abnormalities of the left ankle.  
So a remand is necessary for additional tests to determine 
whether there is, in fact, any nonunion or malunion of the 
bones in this ankle.

Furthermore, the veteran has testified that he has worn an 
ankle brace since being discharged from service.  The October 
2002 VA examiner, however, indicated there was no serious 
pathology, and he did not know why the veteran was wearing a 
leg brace.  As the veteran's representative noted during the 
June 2005 hearing, if there is evidence of nonunion of the 
tibia and fibula that requires an ankle brace, a 40 percent 
rating may be warranted under DC 5262.

If nonunion or malunion is not present and the veteran's left 
ankle disorder is better characterized as post-traumatic 
degenerative arthritis - as in the August 2004 VA examination 
- then he should be evaluated under DC 5003 for degenerative 
arthritis instead of DC 5262.  Degenerative arthritis under 
DC 5003, in turn, is rated using the criteria for limitation 
of motion, which in this case would be DC 5271 for the ankle.  
See 38 C.F.R. § 4.71a, DC 5003 (DC 5271).  

Therefore, a remand is required to obtain a medical 
examination and opinion to answer these questions.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)  (The duty to 
assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim.)




Entitlement to an Initial Rating Higher than 10 Percent for a 
Low Back Disorder

As mentioned earlier, the RO issued a rating decision in 
January 2000 granting the veteran's claim for a low back 
disorder and assigning a 10 percent initial rating.  
In February 2000, he filed an NOD with respect to this 
initial rating.  A rating action in October 2002 confirmed 
the 10 percent rating for the low back disorder, but the RO 
did not issue an SOC with regards to this claim - in 
response to the veteran's NOD.  In Manlincon v. West, 12 Vet. 
App. 238, 240, the U.S. Court of Appeals for Veterans Claims 
(Court) indicated that in a case, as here, where the veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue an SOC, the Board should remand the claim 
to the RO, not refer it there, for issuance of an SOC.  The 
veteran then must be given an opportunity to "perfect" an 
appeal to the Board on this issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  So, in accordance with Manlincon, a remand is 
required.


Entitlement to Service Connection for a Right Shoulder 
Disorder

In November 2000, the veteran filed a claim for a right 
shoulder disorder secondary to his service-connected left 
ankle disorder.  He stated that he injured his right shoulder 
in a fall when his left ankle gave out in September 1999.  He 
said he had been treated for residuals of that injury at the 
VAMC in Baltimore and at Life Bridge.  He stated that he 
believed the records from Life Bridge had been turned over to 
the VAMC.  

The RO obtained VA outpatient treatment (VAOPT) records from 
the VAMC in Baltimore from April 1999 through August 1999, 
and from April 2000 through November 2000.  But it does not 
appear that records from September 1999 are on file.  In 
addition, there are no records from Life Bridge.  So a remand 
is necessary to ensure that all pertinent VAOPT records have 
been obtained, and to attempt to obtain these records from 
Life Bridge - if they are not already on file at the VAMC.  
See 38 U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c) (Pursuant to 
the VCAA, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate the claim).  

Furthermore, a January 2002 letter from Dr. Gillespie, Chief 
of Orthopedic Surgery at the VAMC, indicates that shoulder 
MRI films were obtained from Shipley's Choice Imaging Center, 
and they were suggestive of rotator cuff tendonitis 
without evidence of focal tear.  It was also noted there was 
minor AC joint degeneration.  The humeral head was somewhat 
high in positioning, contributing to a degree of impingement.  
It is unclear from this letter exactly which shoulder 
Dr. Gillespie is referring to or whether the conditions 
described refer to both shoulders.  Subsequent VAOPT records, 
in May 2003, show both shoulders were treated, but the left 
shoulder was more painful.  There are also indications the 
left shoulder pain is due to a cervical-spine problem - 
whereas, as mentioned, the veteran is alleging his right 
shoulder problems are attributable to his 
service-connected left ankle disorder. 

Given this, a VA examination and opinion are also needed to 
determine whether the veteran has residuals of a right 
shoulder injury, and if so, whether these residuals are as 
likely as not due to a fall sustained because of his service-
connected left ankle disorder.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  With regard to the veteran's claims 
for earlier effective dates for service 
connection for a low back disorder and 
for an annual clothing allowance, ensure 
that all notification and development 
action required by the VCAA and 
implementing VA regulations is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 and their 
implementing regulations, especially 38 
C.F.R. § 3.159(b) and (c)(2), are fully 
complied with and satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini 
II, 18 Vet. App. at 120-121.

2.  Also ensure all relevant records of VA 
treatment from the VAMC in Baltimore have been 
obtained since August 1999.  Specifically, 
this includes VAOPT records relating to the 
veteran's right shoulder injury during a fall 
in September 1999.  

3.  If treatment records from Life Bridge are 
not contained in the records received from the 
VAMC in Baltimore, ask the veteran to complete 
and return an appropriate release (VA Form 21-
4142) so these additional records can be 
obtained.  If a request to obtain these 
records from Life Bridge is unsuccessful, 
notify the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e).  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of 
his service-connected left ankle disability.  

The claims folder is to be made available to 
the examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  A copy of this remand should 
also be provided.  All necessary testing 
should be done, to include specifically range 
of motion studies (measured in degrees, with 
normal range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.

The examiner must determine whether there are 
objective clinical indications of pain/painful 
motion, weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  
This includes instances when these symptoms 
"flare-up" or when the left ankle is used 
repeatedly over a period of time.  And this 
determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to these factors.

The examiner should also clarify whether there 
is any nonunion of the veteran's tibia or 
fibula resulting in loose motion that requires 
him to wear a brace.  In addition, 
the examiner should note whether there is any 
malunion of the tibia or fibula. 

If an opinion cannot be rendered in response 
to these questions, please explain why this is 
not possible or feasible.

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the questions 
to which answers are provided.



5.  Also schedule the veteran for an 
appropriate VA examination to determine 
whether he has current residuals of a 
right shoulder injury.  If he does, 
the examiner is asked to express an 
opinion on whether any current right 
shoulder disorder is at least as likely 
as not (meaning 50 percent probability or 
greater) related to the veteran's 
service-connected left ankle disorder.  
In particular, it is noted that he has 
reported that he fell and injured his 
right shoulder after his left ankle gave 
way in September 1999.  

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand, and any additional private 
treatment records or VAOPT records 
obtained from the VAMC in Baltimore.  
The examiner must note that he or she has 
reviewed the claims file.  

6.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Also review the veteran's claim for a 
higher initial rating for his low back 
disorder to determine whether additional 
development is required.  If not, or once 
it is completed, the RO must prepare an 
SOC concerning this claim in accordance 
with 38 C.F.R. § 19.29, unless this claim 
is resolved by granting the benefit 
requested, or the NOD is withdrawn.  
After issuing the SOC, the veteran must 
be given time to perfect an appeal to the 
Board on this issue by submitting a 
timely substantive appeal, e.g., a VA 
Form 9 or equivalent statement.  If, and 
only if, he perfects an appeal to 
the Board on this additional issue should 
this claim be returned to the Board for 
further appellate consideration.

8.  Then readjudicate the veteran's 
remaining claims in light of the 
additional evidence obtained.  If they 
are not granted to his satisfaction, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


